Citation Nr: 1429895	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD with major depressive disorder and assigned an initial 30 percent disability rating.  In November 2011, the RO increased the disability rating to 70 percent, effective October 23, 2008, the date of the Veteran's claim for service connection.  

As the Veteran is challenging the rating assigned for his service-connected PTSD and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this regard, a March 2012 letter from the Veteran's private treatment providers indicates interpersonal difficulties which renders him unable to work, and a March 2011 letter from the Veteran's employer reported the Veteran missed a lot a work due to sleeping impairments and was unable to complete a full week of work due to his PTSD symptoms.  He further noted the Veteran worked better alone than with others and was assigned the task of washing materials because he required supervision for more complex tasks.  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.  

The Board notes that additional private treatment records were associated with the claims file after the issuance of the most recent supplemental statement of the case (SSOC) in November 2011 and the Veteran did not waive agency of original jurisdiction (AOJ) consideration of them.  See 38 C.F.R. § 20.1304 (2013).  However, the AOJ will have an opportunity to review these records in connection with the Veteran's claims with the readjudication of such claims on remand.  

The Board further notes that, in addition to the claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's March 2014 Appellate Brief.  The rest of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination.  He was last afforded a VA examination in February 2009.  More than five years have passed since that examination, and the evidence of record indicates an increase in his PTSD symptoms.  In this regard, the February 2009 VA examiner noted no delusions and unremarkable thought process and content.  A March 2012 letter from the Veteran's social worker indicates that the Veteran had started experiencing recurring auditory and visual hallucinations that markedly impaired his judgment and, at times, reality testing.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the February 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran's private treating sources have indicated that the Veteran is unemployable due to his PTSD symptoms to include cognitive difficulties, such as memory impairment that interfere with his personal relationships and prevent him from being able to maintain employment.  Furthermore, the Veteran's employer has reported the difficulties the Veteran had while working, to include excessive absences, need for supervision, needing to work alone and an increase in symptoms after working for long periods of time.  

Accordingly, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Finally, with respect to outstanding records, the Board notes that the February 2009 examiner reported the Veteran had been treated in October 2008 at the Vet Center.  These records have not been obtained.  Additionally, the most recent treatment records are dated in 2012.  Therefore, while on remand, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his PTSD with major depressive disorder, and, thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his PTSD with major depressive disorder since March 2012.  Thereafter, all identified records should be obtained, to include treatment records from the Vet Center in October 2008.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected PTSD with major depressive disorder.  

The claims file, to include a copy of this Remand, must be made available to the examiner.  The examiner must review the claims file as well as conduct any indicated evaluations, studies, and tests.  

The examiner must also render an opinion as to whether the Veteran's service-connected PTSD with major depressive disorder renders him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If so, the examiner should identify the onset date of unemployability.

Any opinion offered must be accompanied by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, to include review of any evidence added to the claims file since the November 2011 SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



